PER CURIAM.
In view of the fact that the record reflects the existence of disputed issues of material fact regarding the question of liability of the appellee, it was error for the trial court to grant the summary judgment.
As the operator of a walking tour of a state park, and as the provider of a tour guide for said tour, the appellee owed the appellant, a member of the tour group, a duty to operate the tour in a reasonably safe manner. See Stevenson v. Four Winds Travel, Inc., 462 F.2d 899 (5th Cir.1972); Kaufman v. A-1 Bus Lines, Inc., 416 So.2d 863 (Fla. 3d DCA 1982). The appellee’s actions in this case presented a jury question, which could not be properly resolved on summary judgment, regarding the appellee’s possible negligence. See McCain v. Florida Power Corp., 593 So.2d 500, 504 (Fla.1992). Consequently, the summary judgment entered in favor of the appellee is reversed.
„ Reversed.